           Case 1:21-cv-00306-JMF Document 20 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TORY LENZO,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-0306 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
CITY OF NEW YORK,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court issued an Order on April 6, 2021 advising Plaintiff Tory Lenzo that as long as
he is represented by counsel, “he may submit filings only through his counsel.” ECF No. 18. It
also issued an Order on April 8, 2021, advising Mr. Lenzo that “he may not engage in ex parte
communications (that is, communications excluding defense counsel) with the Court.” ECF No.
19. In that same Order, the Court advised Mr. Lenzo that “so long as he is represented by
counsel, as a general matter, he may communicate with the Court only through his counsel” and
that “[u]nless and until the Court grants his current counsel leave to withdraw, the Court will not
take any action on communications from Mr. Lenzo himself.” Id.

       Despite these clear instructions, Mr. Lenzo has once again contacted the Court — in an
email sent to Chambers on April 13, 2021, attached to this Order. The Court is losing its
patience. For the reasons stated in the Court’s prior Orders, ECF Nos. 18 & 19, Mr. Lenzo
should refrain from contacting the Court directly — that is to say, except through his counsel —
so long as he is represented by counsel. To be clear, Mr. Lenzo has a choice: He can stick with
counsel, in which case he may not communicate directly with the Court and must communicate
through counsel; or he may dismiss counsel and proceed without counsel.

        If Mr. Lenzo keeps counsel, but continues to violate the Court’s Orders, he may be
subject to sanctions. Counsel is directed to promptly share a copy of this Order with Mr. Lenzo
and to discuss with Mr. Lenzo the status of his representation.

        SO ORDERED.

Dated: April 13, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                   Case 1:21-cv-00306-JMF Document 20 Filed 04/13/21 Page 2 of 2


Furman NYSD Chambers

From:                BDG Corp <blankenshipdrygoods@gmail.com>
Sent:                Tuesday, April 13, 2021 11:32 AM
To:                  Furman NYSD Chambers
Subject:             1:21-CV-00306



CAUTION - EXTERNAL:


Good morning Chambers Office for Judge Furman,

I hope you and your family are all are well and staying healthy during this time. I am contacting in reference to a filing
which I made through the pro se offices. I made a submission via the pro se office of evidence, including reports from 2
forensics experts and many witnesses, that are critical to understanding the case that was brought forward. While a
complaint was made, this evidence was not included. Without this information, understanding the case and the truths of
the case will not be possible. Documents from forensics firms Werecoverdata.com and Nuvidata Forensics exemplify
some of the firms were included in the documents sent.

I am aware that Judge Furman made notice that I should thus contact my council to submit any information or withdraw
my counsel and submit pro se. In turn, I did ask my council to submit the evidence for me - I actually asked my council to
submit my evidence prior to my submitting it to the pro se intake as well. I am currently at an impasse with council
regarding the method or mechanism and timing in which this information should be brought forward. I do not feel that
proceeding without council as well is the right step for properly representing me in this case as I am not a trained attorney
and existing council knows the case well. But also, I do believe that holistically bringing information forward is
necessary. However, I do wish for it to be known that I did heed the Judge's word to ask council to submit information but
still no information has been submitted by council. When I submitted this information directly through pro se intake as I
did so as I did not seem to have another method of submitting the evidence critical to the case currently unless council
changes its stance.

If there is any other manner in which this evidence can be accepted into the case I would greatly appreciate any option
that is permitted by the judge. Thank you again kindly for the understanding on the matter and stay healthy to you, friends
and family during this time!

Sincerely,
Tory Lenzo
9176926062

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                              1
